Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 10 February 2021.  
Claims 1, 9, and 17 have been amended.
Claims 4, 12, and 20 have been cancelled. 
Claims 1-3, 5-11, and 13-20 are currently pending and have been examined.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8; 9-11, 13-16; and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite, “wherein the preset policy is set according to a grade of the first user identifier.” The term “grade” renders the claim as being indefinite due to the multiple interpretations of the word. For example the term “grade” can encompass a score allocated to the first identifier. It can encompass a standard of the identifier, such as is the identifier an authorized user of the system. The term can also encompass a class of things of the same degree, such as the association between the identifier and another user of the system. Furthermore, paragraph [0131] of the specification recites:
When determining that the second mobile terminal displays the information presentation page according to the sharing link, and completes the designated operation on the information presentation page, the server may obtain the first user identifier carried in the sharing link, and allocate the virtual goods to the first user identifier according to the preset policy.  

Applicant’s specification has not provided an explanation or definition in which capacity the term is being used and how it is being used in relation to the preset policy. Due to the vast differences in interpretation of the term “grade” it renders the metes and bounds of the claim to be unclear. When a claim is subject to more than one interpretation the claim is rendered 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8; 9-11, 13-16; and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paleja et al. (US 2016/0148123 A1) in view of Saarinen et al. (US 2015/0088769 A1) and further in view of Luo (US 2016/0234659 A1).

Claim 1 –
As per claim 1, Paleja discloses an information processing method performed at a server (see “server” in paragraph [0032] of Paleja) having one or more processors and memory storing instructions to be executed by the one or more processors that is communicatively connected to a plurality of mobile terminals, the method comprising: 

receiving a sharing request sent by a first mobile terminal (see “mobile devices” in paragraph [0046]) of the plurality of mobile terminals, the sharing request carrying at least a page link (see the invitation and including a link” in paragraph [0046]) used to be linked to an event including a time of the event (see “dates, times, and locations at which events are to occur” in paragraph [0029]), wherein the event is associated with a venue, a first user currently logged into the first mobile terminal has purchased a ticket to the event (see “user or account identifier” in paragraph [0039]; and “block 1004” in paragraph [0080]; “block 1022…order has been finalized” in paragraph [0089] and Fig. 10), (see “venues data store 222” in paragraph [0032]), and the sharing request being generated under triggering by the first mobile terminal after the first mobile terminal detects a sharing operation on the event (see “invite friends to a movie” in paragraph [0044]; “provide invitations” in paragraph [0046]; paragraphs [0091] and [0096]; Fig. 10 and 11C); 
generating a sharing link according to the page link and the first user identifier, the sharing link being used to be linked to the event; (see “user-initiated invitations or polls to friends” in paragraph [0023]; “invite friends to a movie” in paragraph [0044]; “provide invitations” in paragraph [0046]; paragraphs [0086] and [0096]; Fig. 10 and 11C)
sending, based on a user relation chain of the first user identifier, the sharing link to at least a second mobile terminal of the plurality of mobile terminals of a second user identifier in the user relation chain, wherein the user relational chain of the first identifier comprises each friend of the first user identifier; (see “social connection module 208
allocating goods to the first user identifier in the sharing link according to a preset policy after the second mobile terminal displays the event including the time of the event, via the sharing link, associated with the first user identifier, wherein the goods comprise a bonus offered after the mobile terminal accepts a recommendation from the first user identifier (see “discount based on the number of friends that purchase tickets” in paragraph [0043]; “the winning showing may automatically have orders entered on their behalf…may reduce prices based on the number of users purchasing tickets” in paragraph [0048]; paragraphs [0091]-[0093]; Fig. 10; The Examiner notes the order for the first user of Paleja is not submitted until after the friends (i.e. second mobile terminal) views the invitation with the movie offer as described and shown in Fig. 10 of Paleja. Furthermore, paragraph [0050] of the instant specification explains that displaying the event encompasses the combination of the second mobile terminal displays the event and completes a designation operation. Therefore the purchasing of tickets or participation in a poll as described in Paleja reads on the second mobile terminal display the event.), wherein the preset policy is set according to a grade of the first user identifier (see “The friends may be selected from a contact list kept by the user, from the user's social network profile” in paragraph [0043]).
Paleja does not explicitly disclose: 
allocating virtual goods, by the server, to the first identifier according to a preset policy; and
a virtual goods library of the first user identifier;

good of Paleja to be a virtual good and include a virtual goods library as taught by Saarinen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Paleja in order to provide an active ticket in a mobile terminal for use by a mobile terminal user, wherein at least one active ticket has a ticket characteristic that dynamically changes based on one or more states in a life cycle of the active ticket (see paragraph [0015] of Saarinen).
Paleja in view of Saarinen do not teach: 
wherein the allocating the virtual goods by the server comprises: adding a virtual red envelope from the server to a virtual goods library of the first user identifier.
Luo teaches wherein the allocating the virtual goods by the server comprises: adding a virtual red envelope from the server to a virtual goods library of the first user identifier (see “server 104 can receive a request from a mobile device (e.g., mobile device 106) for transmitting information to other mobile devices” in paragraph [0036]; paragraph [0041] of Luo). This step of Luo is applicable to the method of Paleja as they both share characteristics and capabilities, namely, they are directed to allocated virtual objects to a group of linked users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Claim  2 –
Paleja in view of Saarinen and Luo teach the method of claim 1 as described above.  
Paleja further discloses a method:
wherein the virtual goods are allocated to the first user identifier in the sharing link according to the preset policy, after the second mobile terminal displays the event according to the sharing link and completes a designated operation on the event, (see paragraphs [0047]-[0046] and [0068]) and 
wherein the designated operation comprises at least one of a ticket purchase operation and a commenting operation. (see paragraphs [0047]-[0046] and [0065])

Claim  3 –
Paleja in view of Saarinen and Luo the method of claim 2 as described above.  
Paleja further discloses a method:
wherein the event is a program, (see “mobile ticketing application 114” in paragraph [0029]) and 
Paleja does not explicitly disclose the limitation below, however Sarrinen teaches
wherein, before the allocating of the virtual goods, the method further comprises: 
allocating, when a ticket purchase request sent by the second mobile terminal is received and the ticket purchase request carries the sharing link and the second user identifier corresponding to the second mobile terminal, a virtual ticket of the program to the second user identifier corresponding to the second mobile terminal, and determining that the second mobile terminal completes the ticket purchase operation for the program according to the sharing link; (see “reservation has been made for them…each person can then purchase the ticket the way and format the person wishes” in paragraph [0165] of Saarinen) or 
publishing, when a commenting request sent by the second mobile terminal is received and the commenting request carries the sharing link, the second user identifier corresponding to the second mobile terminal, and to-be-published comment information, the comment information on the information presentation page, and determining that the second mobile terminal completes the commenting operation for the program according to the sharing link. 
The motivation for making this modification to the disclosure of Paleja is the same as that set forth above, in the rejection of claim 1.
Additionally, in regard to claim 3, the Examiner further notes the recited "when" in lines 4 and 10 does not move to distinguish the claimed invention from the cited art. These phrases are conditional limitations with the noted "allocating" and “publishing” steps not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or 

Claim  5 –
Paleja in view of Saarinen and Luo teach the method of claim 2 as described above.  
Paleja further discloses a method, wherein before the receiving of the sharing request sent by the first mobile terminal, the method further comprises: 
providing an entry of the event, so that the first mobile terminal completes the designated operation according to the entry of the designated operation when the first mobile terminal displays the event; (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H) and 
providing a sharing entry for the first mobile terminal when it is determined that the first mobile terminal completes the designated operation, wherein the sharing entry is used to trigger the sharing operation. (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H)
Additionally, in regard to claim 5, the Examiner further notes the recited "when" in lines 5 and 7 does not move to distinguish the claimed invention from the cited art. These phrases are conditional limitations with the noted "providing" and “providing” steps not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or 

Claim  6 –
Paleja in view of Saarinen and Luo teach the method of claim 1 as described above.  
Paleja further discloses a method, further comprising: 
receiving an access request sent by the second mobile terminal, wherein the access request carries the sharing link; (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H) and 
identifying the page link according to the sharing link, and sending the information event to the second mobile terminal according to the page link, so that the second mobile terminal displays the event. (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H)

Claim  7 –
Paleja in view of Saarinen and Luo teach the method of claim 1 as described above.  
Paleja further discloses a method, further comprising: 
determining the second user identifier included in the user relation chain of the first user identifier; (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H) and 
sending the sharing link to the second mobile terminal of the second user identifier, so that the second mobile terminal of the second user identifier displays the sharing link on a message aggregation page. (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H)


Claim  8 –
Paleja in view of Saarinen and Luo teach the method of claim 1 as described above.  
Paleja further discloses a method, wherein the sending of the sharing link to the second mobile terminal comprises: 
obtaining a receiver identifier that is designated by the first mobile terminal for the sharing link according to the user relation chain of the first user identifier, and using the receiver identifier as the second user identifier; (see “social connection module 228” in paragraph [0041]) and 
sending the sharing link to the second mobile terminal of the second user identifier, so that the second mobile terminal displays the sharing link on a message receiving page. (see paragraphs [0035] and [0046])

Claims 9-11 and 13-16 – 
Claims 9-11 and 13-16 are directed to a server. Claims 9-11 and 13-16 recite limitations that are parallel in nature as those addressed above for claims 1-3 and 5-8 which are directed towards a method. Claims 9-11 and 13-16 are therefore rejected for the same reasons as set forth above for claims 1-3 and 5-8, respectively. Furthermore, claim 9 recites one or more processors (see paragraphs [0070] and [0120] of Paleja); memory coupled to the one or more processors (see paragraph [0120] of Paleja); and a plurality of instructions stored in the memory ((see paragraph [0120] of Paleja).


Claims 17-19 – 
Claims 17-19 are directed to a medium. Claims 17-19 recite limitations that are parallel in nature as those addressed above for claims 1-3, which are directed towards a method. Claims 17-19 are therefore rejected for the same reasons as set forth above for claims 1-3, respectively. Furthermore, claim 17 recites a non-transitory computer readable storage medium storing a plurality of instructions configured for execution by one or more processors of a server (see paragraphs [0070] and [0120] of Paleja).




Response to Arguments
Applicant's arguments filed 10 February 2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive. With regard to claims 1; 9; and 17, the applicant argues that the combination of Paleja, Sarrinen and Luo do not teach 1) allocating the virtual goods by the server comprises: adding a virtual red envelop from the server to a virtual goods library of the first user identifier; and 2) wherein the preset policy is set according to a grade of the first user identifier. 
In response to argument 1) of claims 1; 9; and 17, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the rejection above, the Examiner is relying on Saarinen to teach allocating virtual goods, by the server, to a virtual goods library of the first user identifier in paragraphs [0067], [0075], [0114]-[0115], and [0166]. The virtual good (i.e. ticket) of Saarinen is sent to the first user identifier by the ticket issuer server. The Examiner is merely modifying the virtual good of Saarinen to be a red envelope as taught by Luo. Saarinen and Luo are considered to be analogous art since both inventions are directed towards allocating virtual objects to a group of linked users. Similarly to Saarinen, Luo also uses a server in implementing the transfer of virtual goods as explained in paragraph [0036] of Luo. Paragraph [0036] of Luo recites, “server 104 can receive a request from a mobile device (e.g., mobile device 106) for transmitting information to other mobile devices” in paragraph [0036]. Therefore, the server of Luo facilitates the transfer of a red envelope into the user’s bank account as disclosed in paragraph [0041] of Luo. Moreover, a bank account is similar to a 
In response to argument 2) of claims 1; 9; and 17, the Examiner respectfully disagrees. As noted above, the newly amended feature raises rejections under 35 USC 112(b). Due to the reasons given in the rejection, the Examiner maintains Paleja discloses the claimed limitation. 
With regard to claims 2-3, 5-8; 10-11, 13-16; and 18-19, the applicant argues these claims are allowable due to their dependence to claims 1; 9; and 17, respectively. As stated in the arguments above, the examiner is maintaining the rejection for claims 1; 9; and 17, and therefore claims 2-3, 5-8; 10-11, 13-16; and 18-19 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/            Primary Examiner, Art Unit 3625